Motion granted, on condition that appellants perfect the appeal, place the case on the calendar for June fifth and be ready for argument when reached, and stipulate to try the cause at the June Equity Term, without further notice, if the order be reversed in that month; otherwise, motion denied, ■with ten dollars costs. Plaintiff may move to vacate defendant’s stay, should she stipulate to vacate the order of reference, and place the cause on the June calendar for trial. Present — Jenks, P. J., Stapleton, Rich, Putnam and Blackmar, JJ.